AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00129-LGW-BWC Document5 Filed 12/28/20 Page 1 of 2

In the Gnited States District Court
For the Southern District of Georgia

Waprross Division
LAZARO GUZMAN CASTRO, *
*
Petitioner, * CIVIL ACTION NO.: 5:20-cv-129
*
Vv. *
&
DAN GREENA WALT, *
*
Respondent. *

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 4. Petitioner Lazaro Castro
(“Castro”) did not file Objections to this Report and
Recommendation.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court, DISMISSES
without prejudice Castro’s 28 U.S.C. § 2241 Petition for failure
to follow a Court directive, DIRECTS the Clerk of Court to CLOSE

this case and enter the appropriate judgment of dismissal, and

 
AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00129-LGW-BWC Document5 Filed 12/28/20 Page 2 of 2

tus on appeal.

pK be!

DENIES Castro in forma pauperis

  
   

SO ORDERED, this of 2020.

 

 
   

 

   
  

GODBEY WOOD, JUDGE
STATES DISTRICT COURT
OUPHERN DISTRICT OF GEORGIA

 
